EXPLANATION OF REJECTION
DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
During a telephone conversation with Kelvin Catmull (Reg. No.57535) on 11/18/2021 a provisional election was made without traverse to prosecute the invention of species I, claim 1-4 and 12. Affirmation of this election must be made by applicant in replying to this Office action. Claim 5-11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

This application contains claims directed to the following patentably distinct species
I. 	Claim 1-4, 12 drawn to Detecting the known image pattern, Fig. 2, Specification Page 9.
II.	Claim 1, 5-7, 11 drawn to Generating a target confidence level map, Figs. 6-7, Specification Page 18.
III. 	Claim 1, 8, drawn to Determining a region of interest in the first image, Fig. 8B, Specification Page 23.

  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is a generic claim in species groups I-IV.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):




The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Line 2 of Claim 3 contains the claim limitation “… target body is a rotational body …” . However, “target body” is not defined previously in claim 1 from which claim 3 depend. What is defined in claim 1 is a “target”. 
For examination purposes, Examiner is concluding the term “target” in claim 1 to be "target body". 
However, the claim needs to be clarified to make it definite.

Claim 3 rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3, contains the claim limitation “… target body is a rotational body …”, However the claim 1, from which the claim 3 depends, contains the claim limitation “…target…” and not a “target body”.  
Therefore, the claims limitations of claims 3 does not further limit the claim limitations of claim 1.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Otani et al. (EP2141450A1) (hereinafter Otani).

Regarding Claim 1, Otani meets the claim limitations as follows:

an optical arrangement defining a field of view; [i.e. a telescope unit 5; Fig. 1-2, Para 0029]
a first image sensor (i.e. second image pickup unit) to obtain, in a first wavelength range (i.e. image of wide angle; Visible range), a first image of the field of view; [i.e. a second image pickup unit 12 to acquire an image of wide angle; Fig. 2, Para 0031
a light emitter to emit light in a second wavelength range (i.e. laser beam wavelength range) towards the field of view; [i.e. A laser beam is projected via the first telescope 8; Fig. 1-2, Para 0058]
a second image sensor (i.e. first image pickup unit) to obtain, in the second wavelength range (i.e. laser beam wavelength range), a second image of the field of view; [i.e. A laser beam reflected by the target is received and detected via the first telescope 8, and an image is picked up by the first image pickup unit 11; Fig. 1-2, Para 0058]
a first image processing unit for identifying a target position of a reflecting target in the first image by detecting a known image pattern (i.e. template) of the reflecting target in the first image; [i.e. wherein the image processing of the image by the second image pickup unit is an image matching with a template image as set up according to the image of the support member; Para 0012,  a still image is acquired by the second image pickup unit, and an image matching is performed between the still image and the template image on the total range of the still image, and the control arithmetic unit obtains a position of the target from the still image based on the result of the image matching.; Para 0013, claim 7]
a second image processing unit for defining a region of interest in the second image based on the identified target position in the first image; [i.e. wherein the image 
detecting a reflector position of a reflector of the reflecting target in the region of interest. [i.e. possible to re-detect an object reflector quickly when the object reflector is missed in sight, to reduce the time until a restoration of the automatic tracking,; Para 0010, the control arithmetic unit controls a tracking based on a result of the light spot detection processing in case where the result of the light spot detection processing is obtained of the results of the light spot detection processing and the image matching; Para 0013]

Regarding Claim 4, Note the Rejection for claim 1, wherein Otani further discloses
Optical surveying instrument according to claim 1, wherein the first image processing unit is adapted to obtain an estimation of a distance between the reflecting target and the optical surveying instrument [i.e. A pulsed laser beam is projected toward a measuring point. By receiving and detecting a pulsed reflection light from the measuring point, a distance to the measuring point is determined for each pulse. The results of the distance measurements are averaged, and the distance is measured with high accuracy; Para 0028] and to estimate a corresponding size of the target body in the first image. [i.e. the data of distance measurement are checked. Because the size of the object varies according to the measured distance, it is checked whether the template image 36 is in a size suitable for the image matching or 

Regarding claim 12, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 12, Otani meets the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (EP2141450A1) (hereinafter Otani) and further in view of METZLER et al. (EP3495771A1)  (hereinafter METZLER).

Regarding Claim 2, Note the Rejection for claim 1, wherein Otani further discloses
Optical surveying instrument according to claim 1, wherein the reflecting target includes a target body and wherein detecting the known image pattern in the first image includes processing the first image 
Otani does not explicitly disclose the following claim limitations:
… using a neural network ...
However, in the same field of endeavor METZLER discloses the deficient claim limitations, as follows:

Otani discloses a surveying device that detects the target using template matching. METZLER discloses using the neural network for object/target detection, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Otani and METZLER would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Otani add the teachings of METZLER as above, in order to implement machine learning or deep learning approaches in such an instrument. [METZLER: Para 0008]



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (EP2141450A1) (hereinafter Otani) and further in view of SASAKI (EP3591336A1)  (hereinafter SASAKI).

Regarding Claim 3, Note the Rejection for claim 1, wherein Otani does not explicitly disclose the following claim limitations:
Optical surveying instrument according to claim 1, wherein the target body is a rotational body. 
However, in the same field of endeavor SASAKI discloses the deficient claim limitations, as follows:

Otani discloses a surveying device that has a reflective target. SASAKI discloses a target that has a rotational body, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Otani and SASAKI would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Otani add the teachings of SASAKI as above, in order for intensity of the reflected light that is reflected back from the entire circumference is highest. [SASAKI: Para 0053]



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488